Citation Nr: 0329586	
Decision Date: 10/29/03    Archive Date: 11/05/03

DOCKET NO.  99-22 811	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to an effective date prior to July 25, 1997, for 
an award of a total disability rating due to individual 
unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Barbara J. Cook, Attorney at 
Law


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L.  J. Vecchiollo

INTRODUCTION

The veteran served on active duty from October 1942 to 
November 1944.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a March 1999 RO rating decision with granted 
TDIU and assigned an effective date of July 25, 1997.  The 
veteran appealed for an earlier effective date.  In December 
2000, the Board denied the claim.

The veteran entered a timely appeal to the U.S. Court of 
Appeals for Veterans Claims (Court).  By Order, the Court 
vacated the Board's December 2000 decision and remanded the 
case to the Board for readjudication, holding that the Board 
failed to satisfy the duty to notify and assist the veteran 
under the Veterans Claims Assistance Act of 2000 (VCAA).  

It was pointed out that the Board did not inform the veteran 
of the specific evidence which would enable him to prevail on 
his claim.  In addition, the Board did not address whether 
the veteran should have been afforded an examination in 1985 
as part of the VA's duty to assist the veteran in his claim.  
The Court stated further that the Board did not notify the 
veteran of the evidence that would be provided by the 
appellant and the evidence that would be provided by the VA.


REMAND

As already mentioned, there has been a significant change in 
the law during the pendency of this appeal with, on November 
9, 2000, the President signing into law the VCAA.  Pub. L. 
No. 106-475, 114 Stat. 2096 (2000).  The VCAA is codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 (West 2002), 
and the implementing regulations are found at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2002).

The VCAA applies to an earlier effective date claim, and VA 
must advise the veteran that evidence of an earlier-filed 
claim can be presented.  See Huston v. Principi, 17 Vet. App. 
195 (2003).  In addition, VA must notify the veteran of 
evidence and information necessary to substantiate his claim 
and inform him as to whether he or VA bears the burden of 
producing or obtaining that evidence or information.  38 
U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2003); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

Accordingly, this claims is REMANDED to the RO for the 
following development and consideration:

1.  The RO must review the claims file 
and ensure that all VCAA notice 
obligations have been satisfied in 
accordance with 38 U.S.C.A. §§ 5102, 
5103, and 5103A, (West 2002), and any 
other applicable legal precedent.  
In addition, the veteran and his attorney 
should be provided an opportunity to 
specify any document not contained in the 
claims file which would constitute an 
earlier-filed claim for TDIU or to 
specify any document not contained in the 
claims file which would support their 
contention that a claim for TDIU was 
filed before July 25, 1997.  

2.  Thereafter, the RO should 
readjudicate the claim for an effective 
date earlier than July 25, 1997, for the 
grant of TDIU.  As part of this decision, 
the RO should consider whether the VA had 
a duty to provide the veteran an 
examination in 1985.  

3.  If the earlier effective date claim 
remains denied, send the veteran and his 
attorney a supplemental statement of the 
case (SSOC) and give them time to 
respond.


Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran need take no action unless 
otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.



	                  
_________________________________________________
	LAWRENCE M. SULLIVAN 
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).



